RESOLUCIÓN
Mediante Resolución de 3 de abril de 2003 (In re Comité Revisión Manual, 159 D.P.R. 161 (2003)), designamos el Comité para la Revisión del Manual de Instrucciones al Jurado (Comité), adscrito al Secretariado de la Conferencia Judicial y Notarial (Secretariado), para que, de acuerdo con las múltiples enmiendas que por décadas se han incorporado al Código Penal, a las Reglas de Procedimiento Criminal y a las Reglas de Evidencia, así como la aprobación de leyes especiales y el desarrollo jurisprudencial relacionados con dichos preceptos, revisaran el Libro de Instrucciones al Jurado para el Tribunal Superior de Puerto Rico, aprobado el 7 de mayo de 1976.
Posteriormente, con la aprobación del nuevo Código Penal, mediante la Ley Núm. 149 de 18 de junio de 2004, cuya vigencia fue efectiva el 1ro de mayo de 2005, fue necesario ampliar los trabajos de revisión del Comité para dar la debida consideración a las disposiciones del nuevo Código Penal.
De acuerdo con lo anterior, a comienzos de mayo del 2005 autorizamos al Secretariado a divulgar el Proyecto Preliminar que hasta entonces había elaborado el Comité, de manera que sirviera a los Jueces y a las Juezas como guía para uso de forma discrecional.
Habiendo cumplido su encomienda, el pasado 2 de junio el Comité hizo entrega formal de su Proyecto Final. Corresponde ahora al Tribunal analizar las recomendaciones, por lo que hemos solicitado al Secretariado que, en coordinación con la Academia Judicial, someta el Proyecto del Libro de Instrucciones al Jurado a un proceso de consulta in*554terna y que, de acuerdo con ello, remita sus recomendaciones a este Tribunal lo antes posible.
Este Tribunal tiene por cumplida la tarea que le fuera delegada al Comité y acepta el Proyecto Final presentado.
Por último, el Tribunal agradece a los miembros del Comité su excelente labor, su compromiso para mejorar el sistema de justicia y con la protección de los derechos constitucionales. Son éstos:
Leda. Ygrí Rivera de Martínez, presidenta
Prof. Ernesto L. Chiesa Aponte
Hon. Wanda Cruz Ayala
Hon. Asdrúbal Domenech Rosa
Ledo. Félix Fumero Pugliessi
Ledo. Pedro G. Goyco Amador
Ledo. Héctor Quiñones Vargas
Ledo. Francisco Rebollo Casalduc
Prof. Olga E. Resumil
Hon. Bárbara M. Sanfiorenzo Zaragoza

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo